DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 12/16/2021.  Claims 1-3 and 5-10 are pending in this application and have been considered below.  Claim 4 is canceled by the applicant.

3.	The objections to the claims are corrected by the amendment.  Therefore, the objection is withdrawn.

4.	Due new matter issue in the amended claims 6-7, the allowable subject matter of the last office action is withdrawn.  See the rejection under 35 U.S.C 112(a) below.

5.	Applicant’s arguments with respect to claim 2 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 12/16/2021 in theindependent claim 6 “wherein generating the delay estimation signal comprises applying a Sparse inverse Discrete Fourier Transform (SiDFT) algorithm to the Fourier transform” and independent claim 7 “wherein generating the delay estimation signal comprises applying an iterative filtering algorithm to the Fourier transform” (hereinafter newly added limitations) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
For example, in figure 5 of the applicant’s original disclosure below, the applicant shows “generating a delay estimation signal by applying an iterative filtering algorithm to results of the multiplication” (see paragraph 0007 of the applicant’s original disclosure).  

    PNG
    media_image1.png
    452
    649
    media_image1.png
    Greyscale

Also, in paragraph 0010 of the applicant’s original disclosure, the applicant teaches “The filter module may be configured to accept an input signal from the multiplier, apply an iterative filtering algorithm or a Sparse inverse Discrete Fourier Transform (SiDFT)  algorithm to the input signal, and output a delay estimation signal”.  In paragraph 0042 of the applicant’s original disclosure, the applicant teaches “In yet other embodiments, the delay information may be extracted directly from the frequency domain cross-correlation function using adaptive and iterative filtering” (also see paragraphs 0066-0070, 0077 and 0087 of the applicant’s original disclosure).  
Nowhere, in the applicant’s original disclosure or in original figures, is there a teaching to show support for the above newly added limitations in claims 6-7.
"written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitation in claims 6-7 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (Fast Algorithm of LTE RACH Detection Based on Sparse Fourier Transform, 2015, IEEE, page(s) 77-82) (hereinafter Fedorov) in view Huang et al. (US 6154443) (hereinafter Huang) and further in view of Branlund et al. (US 20080181170) (hereinafter Branlund) (Fedorov is disclosed in the IDS filed by applicant on 07/27/2021).

    PNG
    media_image2.png
    485
    382
    media_image2.png
    Greyscale

	Regarding claim 2:
As shown in figures 1-6, Fedorov discloses a method for operating a receiver, the method comprising: 
receiving a synthesized preamble codeword (c[n]) (see ZC sequence in figure 2) (page 78, section II. SYSTEM MODEL) (in the specification of instant application, paragraph 0046, the applicant teaches “FIG. 1A illustrates an example of a spectrally synthesized preamble-codeword 110 in the frequency domain in accordance with various aspects of the present disclosure”  The received Local code shown in figure 1 of Fedorov shows the same codeword as figure 1A of instant application.  Therefore, the examiner makes his broadest reasonable interpretation in  light of the applicant’s specification that teaching of the received local code to be synthesized preamble codeword);
receiving a coded frame including the synthesized preamble codeword and a coded data stream (in figure 1 Fedorov shows receiving a coded frame including a preamble codeword.  Also see page 77, col 1-2); 
performing sparse discrete Fourier transform (SDFT) to produce sparse Fourier coefficients (in figure 1 Fedorov shows performing Fourier transform (FFT) on the preamble codeword.  Also see page 77, col 1-2) (see the output of FFT in figure 1, Also see page 77, col 1-2).
Fedorov discloses all of the subject matter as described above except for specifically teaching direct sequence spread spectrum (DSSS); on the coded DSSS frame and of the coded DSSS frame; generating a delay estimation signal; and despreading the coded DSSS frame.
However, Huang in the same field of endeavor teaches direct sequence spread spectrum (DSSS) (col 3, lines 16-20); on the coded DSSS frame and of the coded DSSS frame (see signal spreading code 76 in figure 2A) and generating a delay estimation signal (see the output of the delay 102 in figure 2A); and despreading the coded DSSS frame (col 2, lines 22-23).  

    PNG
    media_image3.png
    516
    788
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use pilot signal spreading code and a delay unit as taught by Huang to modify the receiver of Fedorov in order to provide the channel frequency response estimation (col 2, lines 29-30) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Fedorov and Huang disclose all of the subject matter as described above except for specifically teaching generating complex conjugate SDFT coefficients (C*[K]) of the synthesized preamble codeword; multiplying the sparse Fourier coefficients of the coded DSSS frame by the complex conjugate SDFT coefficients of the synthesized preamble codeword to generate a Fourier transform of a cross-correlation between the coded DSSS frame and the synthesized preamble codeword.
However, Branlund in the same field of endeavor teaches generating complex conjugate SDFT coefficients (C*[K]) of the synthesized preamble codeword (see P: Np x Kp in figure 1.  par 014); multiplying the sparse Fourier coefficients of the coded DSSS frame by the complex conjugate SDFT coefficients of the synthesized preamble codeword (figure shows the coded signal produced by the multiplier 12 is input to the FFT bank 12.  The conjugate preamble vectors P (coefficients) being applied (multiplied) to the FFT bank 12) to generate a Fourier transform of a cross-correlation between the coded DSSS frame and the synthesized preamble codeword (see Rqd: Kbase x Kp in figure 1) (in paragraph 0148, Branlund teaches “Multiplier 10 combines the base scrambling code b and the whitened received data Q and transfers the output to FFT bank 12. Conjugate preamble vectors P from storage element 6 are also input to FFT bank 12. FFT bank 12 produces the cross-correlation matrix Rqd).

    PNG
    media_image4.png
    428
    653
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use conjugate preamble as taught by Branlund to modify the receiver of Fedorov in order to produce a reduced-order cross-(par 0148) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 3:
Fedorov and Huang disclose all of the subject matter as described above except for specifically teaching wherein the complex conjugate SDFT coefficients of the synthesized preamble codeword are generated by performing SDFT on the synthesized preamble codeword.
However, Branlund in the same field of endeavor teaches wherein the complex conjugate SDFT coefficients of the synthesized preamble codeword are generated by performing SDFT on the synthesized preamble codeword (see the output of FFT bank 12 Rqd in figure 1, par 0148).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use conjugate preamble as taught by Branlund to modify the receiver of Fedorov in order to produce a reduced-order cross-correlation (par 0148) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov in view Huang and further in view of Branlund as applied to claim 2 above and further in view of Ye et al. (US 20130258961) (hereinafter Ye) (Ye is disclosed in the IDS filed by applicant on 07/27/2021).
Regarding claim 5:
Fedorov discloses all of the subject matter as described above except for specifically teaching using a different preamble codeword after the synthesized preamble codeword has been used for a predetermined period of time.  
However, Ye in the same field of endeavor teaches using a different preamble codeword after the synthesized preamble codeword has been used for a predetermined period of time (par 0024).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use preamble transmission method as taught by Ye to modify the system and method of Fedorov in order to avoid PAR collision (par 0024) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


13.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov in view Huang and further in view of Branlund as applied to claim 2 above and further in view of Thielecke et al. (US 5719899) (hereinafter Thielecke).

Regarding claim 8:
Fedorov discloses all of the subject matter as described above except for specifically teaching using the delay estimation signal as an input to a despreading module to synchronize decoding of the coded DSSS frame.
(see D, Ʈ in figures 9-10) as an input to a despreading module (see 115 in figures 9-10) to synchronize decoding (see 116 in figures 9-10) of the coded DSSS frame (col 5, lines 1-15, col 9, lines 9-23).  

    PNG
    media_image5.png
    341
    495
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the receiver system as taught by Thielecke to modify the system and method of Fedorov in order to yield predictable results (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 



	Regarding claim 9:
Fedorov discloses all of the subject matter as described above except for specifically teaching wherein the despreading module is operable to produce early and late coded signals to be used as an input for a fine tracking module.
However, Thielecke in the same field of endeavor teaches wherein the despreading module is operable to produce early and late coded signals to be used as an input for a fine tracking module (see D, Ʈ in figures 9-10) (col 3, lines 21-25) (in specification of instant application, paragraph 0055, the applicant teaches “The fine tracking algorithm may use known delay lock loop (DLL) technique)”  thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that D, Ʈ in figures 9-10 to be fine tracking module). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the delay tracking as taught by Thielecke to modify the system and method of Fedorov in order to reduce interference and the total correlation length (col 3, lines 20-25) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

	Regarding claim 10:
Fedorov discloses all of the subject matter as described above except for specifically teaching using an output of the fine tracking module as an input for the despreading module to synchronize decoding of the coded DSSS frame.
However, Thielecke in the same field of endeavor teaches using an output of the fine tracking module (see D, Ʈ in figures 9-10) (col 3, lines 21-25) (see D, Ʈ in figures 9-10) (col 3, lines 21-25) (in specification of instant application, paragraph 0055, the applicant teaches “The fine tracking algorithm may use known delay lock loop (DLL) technique)”  thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that D, Ʈ in figures 9-10 to be fine tracking module) as an input for the despreading module to synchronize decoding (see 116 in figures 9-10) of the coded DSSS frame (col 71, lines 22-31) (col 5, lines 1-15, col 9, lines 9-23).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the DLL as taught by Thielecke to modify the system and method of Fedorov in order to reduce interference and the total correlation length (col 3, lines 20-25) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KABIR A TIMORY/Primary Examiner, Art Unit 2631